Citation Nr: 0407571	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  97-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury with right leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from June 1973 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO) that denied appellant's request 
to reopen a previously denied claim.  The denial was 
continued by the Atlanta, Georgia, RO, which now has custody 
of the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In August 1998, the Board remanded this case back to the 
Montgomery, Alabama, RO, which then had custody of the file.  
The Board's remand noted that appellant's VA-9 had requested 
a Travel Board hearing; the remand instructed RO to either 
obtain a withdrawal of the request from appellant in writing, 
or schedule the Travel Board hearing.  RO attempted to do so, 
but RO's letter to appellant was returned as undeliverable.   
The case was therefore returned to the Board for appellate 
review without a hearing.

In October 2000, the Board again remanded the case back to 
the Montgomery, Alabama, RO.  Appellant's whereabouts were 
still unknown.  The second remand instructed RO to 
readjudicate the issue of new and material evidence according 
to the correct standard, i.e., that articulated in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), which still applies to 
claims submitted prior to August 29, 2001.  

In January 2001, appellant notified VA that he had moved to 
Georgia.  The file was transferred to the jurisdiction of the 
Atlanta, Georgia, RO in May 2002.  In compliance with the 
remand of October 2000, the Atlanta RO readjudicated the case 
using the standard of Hodge v. West and issued a Supplemental 
Statement of the Case (SSOC) continuing the denial.

Unfortunately, the record contains an outstanding Travel 
Board request.  As such, the matter is returned for 
scheduling of that hearing.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

The RO should schedule the appellant 
for the next available Travel Board 
hearing, in accordance with applicable 
procedures.  If the veteran no longer 
desires the hearing, he should withdraw 
the hearing request in writing to the 
RO. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




